Citation Nr: 0617521	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Appellant, J.T. and J.T.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  In that decision, the RO denied 
service connection for residuals of a left ankle injury 
because new and material evidence adequate to reopen the 
claim had not been submitted.  The Board remanded the case 
for further development in October 2003.  Development has 
been completed and the case is once again before the Board 
for review.  This case has been advanced on the Board's 
docket due to the advanced age of the veteran. 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The veteran's claim for service connection for residuals of a 
left ankle injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In November 1989, the RO denied service connection for 
residuals of a left ankle sprain.  

2.  Evidence received since the November 1989 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of a left ankle injury.


CONCLUSIONS OF LAW

1.  The November 1989 rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Evidence received subsequent to the November 1989 rating 
decision is new and material; the claim for service 
connection for residuals of a left ankle injury is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

In accordance with statutory and regulatory VCAA notice and 
duty to assist requirements, in an October 2001 letter, VA 
notified the veteran of the evidence necessary to 
substantiate his claim and asked him to provide any evidence 
that pertains to his claim.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter delineated 
evidence received by VA, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  Id.    

The VCAA notice requirements apply to all five elements of a 
service connection claim, including (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  Any notice deficiencies with regard 
to the veteran's claim for service connection will be 
addressed on remand.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
The October 2001 letter included an explanation of the 
meaning of both "new" and "material" evidence, but did not 
describe the specific reasons for the November 1989 denial.  
In light of the Board's favorable decision regarding new and 
material evidence, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a decision in the 
present appeal despite any inadequate notice.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Kent v. Nicholson, No. 04-
181 (U. S. Vet. App. Mar. 31, 2006).  

The veteran's service medical records, VA examination, VA 
treatment records, private treatment records, lay statements, 
and hearing transcripts have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The record is complete and the case 
is ready for review.

B. Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the veteran's claim 
for service connection for residuals of a left ankle injury 
in an unappealed April 1962 rating decision.  The RO 
subsequently found that the veteran had not submitted new and 
material evidence adequate to reopen the claim in November 
1989 and December 2001 rating decisions.  Thus, the Board 
must first determine whether new and material evidence has 
been presented before it can reopen and re-adjudicate the 
claim on the merits.   See Barnett v. Brown, 83 F.3d 1380, 
1383-1384 (Fed. Cir. 1996) 

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).  New and material evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a) (2005).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. at 513 
(1992). Evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  The Board is required 
to review new and material evidence submitted only since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

In an April 1962 rating decision, the RO found that the 
veteran sprained his left ankle in January 1954 and was 
treated with hot soaks.  No residuals were shown and his 
separation examination was negative for any residuals of the 
left ankle sprain.  New evidence received at the time of the 
November 1989 rating decision included an August 1989 
statement from the veteran in which identified hospitals 
where he was seen for his ankle injury, and an October 1989 
VA examination which showed limitation of motion of both 
ankles.  The RO found that this evidence did not present a 
new factual basis on which to establish service connection

The last final rating decision was in November 1989.   
Evidence received subsequent to that decision includes: VA 
treatment records from September 1980 to February 1985; 
private treatment records from Norton Hospital from December 
1989 to January 2004; private treatment records from Dr. R.V. 
from March 2001 to November 2004; a August 2002 letter from 
Dr. R.V. reflecting a history of degenerative joint disease 
in the left ankle; Social Security Administration records 
from December 1988 to March 1992; hearing transcripts from 
August 2002 and May 2006; and various lay statements.  

The Board finds that the evidence received subsequent the 
November 1989 decision is new and material.  The evidence is 
new, in that it had not been submitted previously.  The 
evidence is material in that it appears to contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's disability and reflects a currently 
diagnosed disability.  The veteran's testimony during his 
hearings reflects treatment after discharge and continuing 
symptoms of pain and weakness.  An August 2002 letter from 
Dr. R.V. reflects a current diagnosis of degenerative joint 
disease in the left ankle.  The evidence received raises a 
reasonable possibility of substantiating the veteran's claim.  

Accordingly, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of a left 
ankle injury.  However, as explained in the REMAND below, 
further development is necessary before the Board can address 
the merits of the veteran's claim.


ORDER

The claim of entitlement to service connection for residuals 
of a left ankle injury is reopened, and to this extent only, 
the appeal is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See id.  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claim.

An August 2002 letter from Dr. R.V. reflects a currently 
diagnosed left ankle disability.  Service medical records 
show that the veteran was seen for his left ankle in service, 
and the veteran indicated during his hearings that he injured 
his left ankle in service, and that he has had problems with 
his left ankle since service.  Thus, the Board finds that a 
VA examination is necessary to determine if the veteran has 
any current left ankle disability related to an in-service 
injury.

As noted above, VA did not provide the veteran with notice of 
the type of specific evidence necessary to (1) establish a 
disability rating or effective date; and (2) substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  The RO should cure 
any deficiency with respect to these issues.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice that (1) explains 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) describes the 
particular type of evidence necessary to 
substantiate any service connection 
elements that were found to be 
insufficiently shown at the time of the 
prior final VA denial. 

2.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if the veteran has 
a current left ankle disability related 
to an in-service injury.  The examiner 
should review the claims folder, identify 
any current left ankle disability, and 
state whether it is as likely as not that 
the disability is related to an in-
service left ankle injury.  

The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once. 

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


